DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Watt on 4/26/21.

The application has been amended as follows: 
Please AMEND Claim 9 in the following manner:
9. A system comprising: 
a server comprising a computing device coupled to a network and including at least one processor executing instructions within a memory which, when executed, cause the system to:
store, in a database: 
a plurality of digital flash cards each comprising a prompt and a response to the prompt; 
a flash card score threshold used to determine whether to discard or further analyze a digital flash card in the plurality of digital flash cards; 
an evaluation score threshold used to determine whether to discard or store the flashcard in the database; and 
training data comprising a plurality of performance results from a plurality of users interacting with the plurality of digital flash cards; 
select the digital flash card from the database; 
parse a content of the digital flash card to identify at least one content feature of the digital flash card; 
calculate a digital flash card score based on the at least one content feature; 
responsive to a determination that the digital flash card score is above the flash card score threshold: 
input the at least one feature as at least one content parameter into [[the]] a statistical model; 
receive, in response to the statistical model processing the at least one content parameter, an evaluation result; and 
responsive to a determination that the evaluation result is greater than the evaluation score threshold, store the digital flash card in the database.

AMEND Claim 14 in the following manner:
14. A method comprising the steps of: 
storing, by a server coupled to a network and including a processor executing instructions within a memory, within a database coupled to a network: 
a plurality of digital flash cards each comprising a prompt and a response to the prompt; 
a flash card score threshold used to determine whether to discard or further analyze a digital flashcard in the plurality of digital flashcards; 
an evaluation score threshold used to determine whether to discard or store the flashcard in the database; and 
training data, comprising a plurality of performance results from a plurality of users interacting with the plurality of digital flash cards; 
selecting, by the server, the digital flash card from the database; 
parsing, by the server, a content of the digital flash card to identify at least one content feature of the digital flash card; 
calculating, by the server, a flash card score based on the at least one content feature; 
responsive to a determination that the flash card score is above the flash card score threshold: 
inputting, by the server, the at least one feature as at least one content parameter into [[the]] a
receiving, by the server in response to the statistical model processing the at least one content parameter, an evaluation result; and 
responsive to a determination that the evaluation result is greater than the evaluation score threshold, storing, by the server, the digital flash card in the database.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 14, the prior art teaches some of the limitations of the independent claims. The Cohen reference teaches an interactive system for skill training. The Ernst reference teaches an adaptive knowledge assessment and personal training system. However, neither reference teaches all of the limitations of the independent claims as recited. The Examiner was unable to find a prior art reference that teaches all of the limitations of the independent claims or that would have been obvious to combine with other prior art to teach all of the limitations of the independent claims. 
With respect to claims 2-8, 10-13, and 15-20, the claims are allowed based upon their dependency on claims 1, 9, and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRIS E MACKES/Primary Examiner, Art Unit 2153